DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 2 July 2021 does not fully comply with the requirements of 37 CFR 1.98 because:  it lacks a legible copy of each foreign patent and each publication or that portion which caused it to be listed (e.g., AT 520007 A1).  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:  “generat” on the last line in claim 5 should probably be --generate--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the steps a through d” in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) dependent on the claim(s) discussed above is/are also indefinite for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 4, 5, 7, 11, and 12 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Best et al. (US 2016/0124208).
	In regard to claim 1, Best et al. disclose a method for high-resolution fluorescence microscopy, comprising:
(a) recording a number of N partial images of a specimen marked by fluorophores and excited to emit fluorescence (e.g., “… image detector may be any two-dimensional detector, for example a CCD camera. The image detector may obtain a plurality of images of the illumination sample, on the basis of which a final super-resolution image or super-resolution image data may be obtained … may include structural information (i.e. information about the size, form and/or spatial location of one or more structures or objects in the observed sample) and/or positional information of the individual fluorescent molecules of the at least one fluorescent label, wherein the spatial resolution is higher than the "Abbe/Rayleigh" limit …” in paragraph 70); and
(b) successively illuminating the specimen with N different effective illuminating patterns, and calculating a composite image from the partial images, the composite image having a higher structural resolution than the partial images, and outputting the composite image, wherein each effective illuminating pattern is generated from the superimposition of at least two basic illuminating patterns, with the basic illuminating patterns differing from each other and for each partial image (e.g., “… simultaneously illuminated by both localization illumination light and structured illumination light … illuminating the sample with localization light and structured illumination light may be repeated for a plurality of phase-shifts and/or positions (e.g. translational shifts and/or rotations), thereby obtaining a plurality of images of the sample (each image corresponding to different phase shift and/or position of the structured illumination pattern) …” in paragraphs 136 and 138), and
wherein the fluorophores contained in the specimen are excited to emit fluorescence only where the at least two basic illuminating patterns superimpose to illuminate the specimen, with the illuminating superimposition of the at least two basic illuminating patterns triggering off non-linear excitation and/or emission effects and/or switching effects in the fluorophores (e.g., “… optical components forming the localization illumination path may be configured and arranged such that the localization illumination light has an intensity and/or wavelength suitable to activate at least a portion of the fluorescent molecules of the at least one fluorescent label, i.e. to transfer at least a portion of the fluorescent molecules into an activatable ground state. The optical components forming the structured illumination path may be configured and arranged such that the structured illumination light has an intensity and/or wavelength suitable to read-out at least a portion of the activated fluorescent molecules, i.e. to transfer at least a portion of the plurality of fluorescent molecules of the least one type fluorescent label from the ground state to an excited (activated) state, thereby emitting fluorescent light … intensity and/ or the wavelength of the localization illumination light and the structured illumination light and/or the duration of illumination may be suitably selected depending on the characteristics of the at least one type fluorescent label. In particular, the illuminating the sample with localization illumination light and subsequently with structured illumination light may be such that in a given diffraction limited observation volume and at a given time, statistically only one fluorescing molecule of a given fluorescent label type is present …” in paragraphs 76 and 77).
	In regard to claim 4 which is dependent on claim 1, Best et al. also disclose that the at least two basic illuminating patterns are projected onto the specimen and there get superimposed to form the effective illuminating pattern (e.g., “… simultaneously illuminated by both localization illumination light and structured illumination light … illuminating the sample with localization light and structured illumination light may be repeated for a plurality of phase-shifts and/or positions (e.g. translational shifts and/or rotations), thereby obtaining a plurality of images of the sample (each image corresponding to different phase shift and/or position of the structured illumination pattern) …” in paragraphs 136 and 138).
	In regard to claim 5 which is dependent on claim 1 in so far as understood, Best et al. also disclose marking the specimen using photoswitchable fluorophores, which with activating light of an activation wavelength are put into a state capable of emitting fluorescence, and which with excitation light of an excitation wavelength that differs from the activation wavelength are excited to emit fluorescence, illuminating the specimen with coherent activating light, wherein the activating light as the first basic illuminating pattern gets a first activation pattern imparted to it, and the first activation pattern is projected onto the specimen, so that this is illuminated by activating light in a structured mode, and simultaneously illuminating the specimen with coherent excitation light, wherein the excitation light as a second basic illuminating pattern gets a first excitation pattern differing from the first activation pattern imparted to it, and the first excitation pattern is projected onto the specimen via a microscope objective, so that the specimen is illuminated by excitation light in a structured mode, for which reason fluorescence signals are emitted by such fluorophores only that are simultaneously illuminated by activation and excitation light, projecting the fluorescence signals onto a flat-panel area detector and recording the projected fluorescence signals as intensity levels, from which a first partial image is generated, interrupting the illumination at least with activating light until the predominating share of the fluorophores has passed into a non-activated ground state, repeating the steps a through d with further activation patterns and further excitation patterns differing from each other, to generate further partial images (e.g., “… laser emitting a predetermined wavelength … microscope may include a plurality of light sources, each emitting light with different wavelengths. The light emitted from the light sources is directed towards the sample to illuminate it by means of an illumination system … fluorescent microscope may further include an objective through which the sample is illuminated by localization illumination light and/or structured illumination light … image detector may be any two-dimensional detector, for example a CCD camera. The image detector may obtain a plurality of images of the illumination sample, on the basis of which a final super-resolution image or super-resolution image data may be obtained … may include structural information (i.e. information about the size, form and/or spatial location of one or more structures or objects in the observed sample) and/or positional information of the individual fluorescent molecules of the at least one fluorescent label, wherein the spatial resolution is higher than the "Abbe/Rayleigh" limit … optical components forming the localization illumination path may be configured and arranged such that the localization illumination light has an intensity and/or wavelength suitable to activate at least a portion of the fluorescent molecules of the at least one fluorescent label, i.e. to transfer at least a portion of the fluorescent molecules into an activatable ground state. The optical components forming the structured illumination path may be configured and arranged such that the structured illumination light has an intensity and/or wavelength suitable to read-out at least a portion of the activated fluorescent molecules, i.e. to transfer at least a portion of the plurality of fluorescent molecules of the least one type fluorescent label from the ground state to an excited (activated) state, thereby emitting fluorescent light … intensity and/ or the wavelength of the localization illumination light and the structured illumination light and/or the duration of illumination may be suitably selected depending on the characteristics of the at least one type fluorescent label. In particular, the illuminating the sample with localization illumination light and subsequently with structured illumination light may be such that in a given diffraction limited observation volume and at a given time, statistically only one fluorescing molecule of a given fluorescent label type is present … excitation light usually has a wavelength λexc different from the wavelength of the activation light …” in paragraphs 47, 68, 70, 76, 77, and 78).
	In regard to claim 7, Best et al. disclose a device for high-resolution fluorescence microscopy applied to a specimen marked by fluorophores, wherein the fluorophores can, by non-linear processes or switching processes, be excited to emit fluorescence, comprising:
(a) an illuminating device (e.g., “… laser emitting a predetermined wavelength … microscope may include a plurality of light sources, each emitting light with different wavelengths. The light emitted from the light sources is directed towards the sample to illuminate it by means of an illumination system …” in paragraph 47);
(b) a pattern generator, with which, when they are illuminated by the illuminating device, at least two different basic illuminating patterns can be generated simultaneously, the pattern generator configured to vary the at least two basic illuminating patterns at least between two recordings of partial images (e.g., “… simultaneously illuminated by both localization illumination light and structured illumination light … illuminating the sample with localization light and structured illumination light may be repeated for a plurality of phase-shifts and/or positions (e.g. translational shifts and/or rotations), thereby obtaining a plurality of images of the sample (each image corresponding to different phase shift and/or position of the structured illumination pattern) …” in paragraphs 136 and 138);
(c) a microscope objective configured to project and superimpose the basic illuminating patterns onto the specimen to form an effective illuminating pattern (e.g., “… fluorescent microscope may further include an objective through which the sample is illuminated by localization illumination light and/or structured illumination light …” in paragraph 68);
(d) a flat-panel area detector, on which fluorescence signals emitted by the specimen are projected by the microscope objective and detected as a partial image (e.g., “… image detector may be any two-dimensional detector, for example a CCD camera. The image detector may obtain a plurality of images of the illumination sample, on the basis of which a final super-resolution image or super-resolution image data may be obtained … may include structural information (i.e. information about the size, form and/or spatial location of one or more structures or objects in the observed sample) and/or positional information of the individual fluorescent molecules of the at least one fluorescent label, wherein the spatial resolution is higher than the "Abbe/Rayleigh" limit …” in paragraph 70); and
(e) a computer for computing a composite image from a number of partial images  (e.g., “… fluorescence microscope may further include a data processing unit configured to obtain super-resolution image of the sample or super-resolution image data based on the at least one image of the sample obtained by the image detector …” in paragraph 133).
	In regard to claim 11 which is dependent on claim 7, Best et al. also disclose that the illuminating device is adapted to radiate coherent light of two wavelengths, which in interaction with the effective illuminating pattern excite the fluorophores to emit fluorescence where the at least two basic illumination patterns superimpose to effect illumination (e.g., “… laser emitting a predetermined wavelength … microscope may include a plurality of light sources, each emitting light with different wavelengths. The light emitted from the light sources is directed towards the sample to illuminate it by means of an illumination system … optical components forming the localization illumination path may be configured and arranged such that the localization illumination light has an intensity and/or wavelength suitable to activate at least a portion of the fluorescent molecules of the at least one fluorescent label, i.e. to transfer at least a portion of the fluorescent molecules into an activatable ground state. The optical components forming the structured illumination path may be configured and arranged such that the structured illumination light has an intensity and/or wavelength suitable to read-out at least a portion of the activated fluorescent molecules, i.e. to transfer at least a portion of the plurality of fluorescent molecules of the least one type fluorescent label from the ground state to an excited (activated) state, thereby emitting fluorescent light … intensity and/or the wavelength of the localization illumination light and the structured illumination light and/or the duration of illumination may be suitably selected depending on the characteristics of the at least one type fluorescent label. In particular, the illuminating the sample with localization illumination light and subsequently with structured illumination light may be such that in a given diffraction limited observation volume and at a given time, statistically only one fluorescing molecule of a given fluorescent label type is present … excitation light usually has a wavelength λexc different from the wavelength of the activation light …” in paragraphs 47 and 76-78).
	In regard to claim 12 which is dependent on claim 7, Best et al. also disclose that the device is configured such that the illumination of the specimen is interrupted for a specified period between the recordings of two partial images (e.g., “… duration of illumination may be suitably selected depending on the characteristics of the at least one type fluorescent label. In particular, the illuminating the sample with localization illumination light and subsequently with structured illumination light may be such that in a given diffraction limited observation volume and at a given time, statistically only one fluorescing molecule of a given fluorescent label type is present …” in paragraph 77).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 3, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best et al. (US 2016/0124208) in view of Min et al. (Fluorescent microscopy beyond diffraction limits using speckle illumination and joint support recovery, Scientific Reports Vol. 3 (June 2013), 2075, 6 pages with 5 supplement pages).
	In regard to claims 2 and 3 which are dependent on claim 1, while Best et al. also disclose (paragraph 186) that it is “… possible to use other pattern generation systems …”, the device of Best et al. lacks an explicit description that the basic illuminating patterns are generated statistically as speckle patterns, wherein the speckle patterns change during the recording of a partial image.  However, pattern generators are well known in the art (e.g., see “… structured illumination microscopy using speckle illumination … rotatable diffusive disc with a rough surface on a motorized rotation stage. The diffusive disc is also coated with TiO2 nanoparticles mixed with liquid glue. The rotation speed of the diffuser was one rotation per 500 pulses, and each pulse of the diffuser rotation is synchronized with a camera acquisition frame …” in Min et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional pattern generator (e.g., “diffuser rotation”) for the unspecified pattern generator of Best et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional pattern generator (e.g., comprising basic illuminating patterns generated statistically as speckle patterns that change during the recording of a partial image) as the unspecified pattern generator of Best et al.
	In regard to claim 6 which is dependent on claim 5, while Best et al. also disclose (paragraph 186) that it is “… possible to use other pattern generation systems …”, the device of Best et al. lacks an explicit description that the same region of a diffuser disk in the illuminating ray path is illuminated for generating the first activation pattern and the first excitation pattern, with the diffuser disk being projected into an entrance pupil of a microscope objective and from there onto the specimen, and that, for generating the further activation and excitation patterns, the diffuser disk is rotated about an optical axis or shifted laterally relative to this axis.  However, pattern generators are well known in the art (e.g., see “… structured illumination microscopy using speckle illumination … rotatable diffusive disc with a rough surface on a motorized rotation stage. The diffusive disc is also coated with TiO2 nanoparticles mixed with liquid glue. The rotation speed of the diffuser was one rotation per 500 pulses, and each pulse of the diffuser rotation is synchronized with a camera acquisition frame …” in Min et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional pattern generator (e.g., “diffuser rotation”) for the unspecified pattern generator of Best et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional pattern generator (e.g., comprising a rotating diffuser disk for generating activation and excitation patterns) as the unspecified pattern generator of Best et al.
	In regard to claims 8-10 which are dependent on claim 7, while Best et al. also disclose (paragraph 186) that it is “… possible to use other pattern generation systems …”, the device of Best et al. lacks an explicit description that the pattern generator comprises a speckle generator, wherein the speckle generator comprises at least one diffuser disk, which, for varying the basic illuminating patterns, can be rotated about an optical axis or shifted perpendicularly to the optical axis.  However, pattern generators are well known in the art (e.g., see “… structured illumination microscopy using speckle illumination … rotatable diffusive disc with a rough surface on a motorized rotation stage. The diffusive disc is also coated with TiO2 nanoparticles mixed with liquid glue. The rotation speed of the diffuser was one rotation per 500 pulses, and each pulse of the diffuser rotation is synchronized with a camera acquisition frame …” in Min et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional pattern generator (e.g., “diffuser rotation”) for the unspecified pattern generator of Best et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional pattern generator (e.g., comprising at least one diffuser disk which can be rotated about an optical axis) as the unspecified pattern generator of Best et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884